Title: From George Washington to Israel Shreve, 31 December 1780
From: Washington, George
To: Shreve, Israel


                        
                            Sir
                            Head Quarters New Windsor 31st Decemr 1780
                        
                        The Jersey Men of Spencers and Livingstons Regiments will I imagine have joined you before this reaches
                            you—There were by the Returns transmitted to me 8. Serjeants 1 Drum—74 Rank and File in Spencers and 4 Rank and File in
                            Livingstons. Their terms of service were not specified, but I believe they are all for the War. I am &c.
                    